Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1) THOMAS L. STUESSY                        )
                                              )
                                              )
         Plaintiff,                           )
                                              )
  V.                                          )
                                              )
                                              )
  1) MIDLAND MORTGAGE a division of           )
  MIDFIRST BANK                               )
                                              )
                                              )
         Defendant.                           )



                                          COMPLAINT

  COMES NOW Plaintiff, Thomas L. Stuessy (“Plaintiff”), on behalf of himself by and through

  files this Complaint against Defendant, MIDLAND MORTGAGE a division of MIDFIRST

  BANK (“MIDLAND”). Plaintiff alleges and states as follows:



                                  PRELIMINARY STATEMENT



  1. As the entities that perform the day-to-day management of loans on behalf of lenders

  and investors, “servicers can have a direct and profound impact on borrowers.”

  See Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation X),

  78 Fed. Reg. 10696, 10699 (Feb. 14, 2013) (codified at 12 C.F.R. pt 1024) [hereinafter

  2013 Regulation X Amendment]. One of the ways mortgage servicers can have a profound and

  adverse impact on borrowers is through the furnishing of inaccurate information concerning

  borrowers. As explained by the Federal Trade Commission: “[t]he loan servicing process

                                           Page 1 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 2 of 18




  depends on accuracy at all stages. Inaccurate servicing practices can throw homeowners into a

  spin cycle with far-reaching consequences ….. that can haunt them for years.” Lesley Fair, Will a

  $63 million FTC CFPB settlement encourage Green Tree to turn over a new leaf?,

  FTC (Apr 21, 2015), https://www.ftc.gov/newsevents/blogs/business blog/2015/04/will 63

  million FTC, CFPB settlement encourage green tree?



  2. The financial crisis of 2007-2008 exposed pervasive consumer protection problems

  in the mortgage servicing industry. See 2013 Regulation X Amendments, supra at 10700.

  For example, the Government Accountability Office “found pervasive problems in broad

  segments of the mortgage servicing industry impacting delinquent borrowers, such as

  servicers who have misled, or failed to communicate with, borrowers, lost or mishandled

  borrower-provided documents supporting loan modification requests, and generally provided

  inadequate service to delinquent borrowers.” Id.



  3. As a part of its response to the 2007-2008 financial crisis, Congress established the Bureau of

  Consumer Financial Protection(the “Bureau”) and granted it with broad rule making,

  enforcement, and supervisory powers related to Federal consumer financial law, including

  over the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601-2617 and the

  Fair Credit Reporting Act (“FCRA”)1, 15 U.S.C. §§ 1681-1681x.2 12 U.S.C.§§ 5481-5603,
                                           




  Truth In Lending Act (“TILA”) 15 U.S.C. §§ 1638a -1640.




  1See generally Margaret R.T. Dewar, Regulation X: A New Direction for the Regulation of Mortgage
  Servicers, 63 Emory L.J. 175, 177-80(2013)(providing background on the establishment of the Bureau
  and the consumer protection problems exposed by the 2007-2008 financial crisis).

                                              Page 2 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 3 of 18




  RESPA, FCRA and TILA provide protections to borrowers that are designed to protect the

  furnishing of derogatory, erroneous information by their mortgage servicers. Dodd-Frank, Pub.

  L. No.111-203, 124 Stat 1376(2010).



                                RESPA AND TILA VIOLATIONS



  4. That MIDLAND MORTGAGE was a servicer and wholly failed to Provide Transfer of

  Servicing Statement at time it became servicer. West Star Financial Corporation had the original

  STUESSY note and mortgage they assigned it to Matrix Financial Services Corporation, Matrix

  Financial Services Corporation assigned it to Atlantic Duty Mortgage and Investment

  Corporation assigned it to MidFirst Bank to which MIDLAND MORTGAGE began as servicer.

  MIDLAND MORTGAGE had a Duty to Provide Transfer of Servicing Statement and 60-day

  Payment Safe Harbor pursuant to 12 U.S.C. § 2605(b)-(d) Reg. X, Subpart C 12 C.F.R. §

  1024.33(b) and (c) 12 U.S.C. § 2605(f).



  5. That MIDFIRST BANK has shown a pattern and practice of non-compliance with RESPA see

  Bulmer v. Midfirst Bank, 59 F. Supp. 3d 271, 278 (D. Mass. 2014) , Johnson v. MidFirst Bank.,

  Case No: 5:14 CV 466, United States District Court for the Northern District of Ohio (Eastern

  Division) 2014, MidFirst Bank v. Riley No. 13 CH 16791 (Il App. 2013), MidFirst Bank v.

  Graham, 2006 WL 1647405 (N.D.Ill Eastern District 2006), In Re: Detchon,CASE NUMBER

  11-40172, UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF OHIO

  (2011), MidFirst Bank v. Biller, No. 13-10-13, 2010 WL 5060629 (Ohio App. 2010), Hall v.




                                            Page 3 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 4 of 18




  MIDLAND GROUP AND MIDFIRST BANK a/k/a MIDLAND MORTGAGE COMPANY NO.

  99-3108 (IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

  PENNSYLVANIA 1999). Force-Placed Insurance Suit Against Citibank, MidFirst Proceeds,

  https://dsnews.com/news/government/01-04-2013/force-placed-insurance-suit-against-citibank-

  midfirst-allowed-to-proceed-2013-01-04, In Re: Blackmarr, CASE No. 13-10872 IN THE

  UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF OHIO

  EASTERN DIVISION (2015).



  6. That a private cause of action is authorized for failure to Provide Transfer of Servicing

  Statement and 60-day Payment Safe Harbor pursuant to 12 U.S.C. § 2605(b)-(d) Reg. X, Subpart

  C 12 C.F.R. § 1024.33(b) and (c) 12 U.S.C. § 2605(f) pursuant to 12 U.S.C.§ 2614.



  7. That the PLAINTIFF seeks actual damages, costs and attorney’s fees; plus $2,000 per

  violation and any other relief this COURT deems necessary and proper.



  8. That on January 23, 2018 the PLAINTIFF STUESSY sent MIDLAND MORTGAGE a

  Qualified Written Request (“QWR”) certified mail, a copy of the QWR and proof of delivery of

  certified mail is attached hereto and made apart hereof as Exhibit “A”.



  9. That MIDLAND MORTGAGE a division of MIDFIRST BANK wholly failed to reply to this

  QWR.




                                              Page 4 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 5 of 18




  10. That MIDLAND MORTGAGE a division of MIDFIRST BANK had a Duty to Respond to

  Notice of Error and Request for Information pursuant to 12 U.S.C. § 2605(e) Reg. X, Subpart C

  12 C.F.R. §§ 1024.35 and 1024.36 12 U.S.C. § 2605(f).



  11. That MIDFIRST BANK has shown a pattern and practice of non-compliance with RESPA

  see Bulmer v. Midfirst Bank, 59 F. Supp. 3d 271, 278 (D. Mass. 2014) , Johnson v. MidFirst

  Bank., Case No: 5:14 CV 466, United States District Court for the Northern District of Ohio

  (Eastern Division) 2014, MidFirst Bank v. Riley No. 13 CH 16791 (Il App. 2013), MidFirst Bank

  v. Graham, 2006 WL 1647405 (N.D.Ill Eastern District 2006), In Re: Detchon, CASE NUMBER

  11-40172, UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF OHIO

  (2011), MidFirst Bank v. Biller, No. 13-10-13, 2010 WL 5060629 (Ohio App. 2010), Hall v.

  MIDLAND GROUP AND MIDFIRST BANK a/k/a MIDLAND MORTGAGE COMPANY NO.

  99-3108 (IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

  PENNSYLVANIA 1999). Force-Placed Insurance Suit Against Citibank, MidFirst Proceeds,

  https://dsnews.com/news/government/01-04-2013/force-placed-insurance-suit-against-citibank-

  midfirst-allowed-to-proceed-2013-01-04, In Re: Blackmarr, CASE No. 13-10872 IN THE

  UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF OHIO

  EASTERN DIVISION (2015).



  12. That a private cause of action is authorized for failure to Respond to Notice of Error and

  Request for Information pursuant to 12 U.S.C. § 2605(e) Reg. X, Subpart C 12 C.F.R. §§

  1024.35 and 1024.36 12 U.S.C. § 2605(f) pursuant to 12 U.S.C. § 2614




                                             Page 5 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 6 of 18




  13. That the PLAINTIFF STUESSY is entitled to actual damages, costs and attorney’s fees; plus

  $2,000 per violation.


  14. That the January 23, 2018 QWR contained a Request for Identity of Mortgage Owner.



  15. That MIDLAND MORTGAGE has a Duty to Respond to Request for Identity of Mortgage

  Owner pursuant to12 U.S.C. § 2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12

  U.S.C. § 2605(f).



  16. That MIDLAND MORTGAGE a division of MIDFIRST BANK wholly failed to respond to

  the Plaintiff STUESSY’S Request for Identity of Mortgage Owner.



  17. That STUESSY was damaged as a result of MIDLAND MORTGAGE’S refusal to reply to

  his Request for Identity of Mortgage Owner.



  18. That MIDLAND MORTGAGE AND MIDFIRST BANK’S pattern and practice of non-

  compliance with RESPA is set forth above.



  19. That a private cause of action is authorized for failure to Respond to Request for Identity of

  Mortgage Owner pursuant to 12 U.S.C. § 2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. §

  1024.36(d) 12 U.S.C. § 2605(f) pursuant to 12 U.S.C. § 2614.



  20. That STUESSY is entitled to actual damages, costs and attorney’s fees; plus $2,000 per

  violation.

                                             Page 6 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 7 of 18




  21. That MIDLAND MORTGAGE has a duty to disclose Early Intervention Requirements

  pursuant to Reg. X, Subpart C 12 C.F.R. § 1024.39 12 U.S.C. § 2605(f).



  22. That MIDLAND MORTGAGE wholly failed to disclose the Early Intervention

  Requirements as required by to Request for Identity of Mortgage Owner pursuant to12 U.S.C. §

  2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12 U.S.C. § 2605(f).



  23. That STUESSY was damaged as a result of MIDLAND MORTGAGE’S refusal to reply to

  his Request for Identity of Mortgage Owner.



  24. That MIDLAND MORTGAGE AND MIDFIRST BANK’S pattern and practice of non-

  compliance with RESPA is set forth above.



  25. That a private cause of action is authorized for failure to disclose the Early Intervention

  Requirements as required by to Request for Identity of Mortgage Owner pursuant to12 U.S.C. §

  2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12 U.S.C. § 2605(f) pursuant to U.S.C.

  § 2614.



  26. That STUESSY is entitled to actual damages, costs and attorney’s fees; plus $2,000 per

  violation pursuant to 12 U.S.C. § 2614.



  27. That the January 23, 2018 QWR contained a Request for a Timely Payoff Statement.


                                              Page 7 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 8 of 18




  28. That MIDLAND MORTGAGE and MIDFIRST BANK wholly failed to respond to the

  request for or provide a Timely Payoff Statement.



  29. That MIDLAND MORTGAGE and MIDFIRST BANK had a Duty to Provide Timely Payoff

  Statement 15 U.S.C. § 1639g Reg. Z, 12 C.F.R. § 1026.36(c)(3) 15 U.S.C. § 1640(a).



  30. That STUESSY was damaged as a result of MIDLAND MORTGAGE and MIDFIRST

  BANK’S failure to provide a Timely Payoff Statement as required by RESPA and TILA to

  remedy the unlawful acts of MIDFIRST.



  31. That pursuant to TILA 15 U.S.C. § 1640(e) STUESSY is entitled to Rescission and is able to

  perform and repay the note and rescind the Mortgage and Note thereunder. actual damages, plus

  twice the finance charge, costs and attorney’s fees



  32. Plaintiff STUESSY seeks actual damages, plus twice finance charge, costs, attorney’s fees

  and any other relief this COURT deems necessary and proper.



                                   JURISDICTION AND VENUE



  33. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, 12 U.S.C. § 2605(f), and 15 U.S.C.

  § 168l(p).




                                             Page 8 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 9 of 18




  34. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff resides in

  this District and a substantial part of the events giving rise to Plaintiff’s claims occurred in this

  District.

                                                 PARTIES



  35. Plaintiff is a natural person residing in this District.

  36. MIDLAND MORTGAGE a division of MIDFIRST BANK is a federally chartered savings

  association. MidFirst headquarters and principal place of business are located in Oklahoma City,

  Oklahoma and is authorized to do business in the State of Oklahoma, conducts business

  throughout Oklahoma, including in Tulsa County, Oklahoma. At all times relevant, MIDLAND

  was a mortgage loan servicing company governed by RESPA, TILA and a furnisher

  governed by the FCRA.


                                                  FACTS
                                             Legal Background

  37.“RESPA” is a remedial consumer protection statute and imposes obligations upon servicers of

  federally related mortgage loans. 2013 Regulation X Amendments, supra at 10709.



  38.“Specifically, with respect to mortgage servicing, the consumer protection purposes of

  RESPA include responding to borrower requests and complaints in a timely manner,

  maintaining and providing accurate information, helping borrowers avoid unwarranted or

  unnecessary costs and fees, and facilitating review for foreclosure avoidance options.” Id.



  39. Consistent with these purposes, RESPA sets forth certain procedures and


                                                Page 9 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 10 of 18




   requirements mortgage services must follow in responding to borrower inquiries, including

   where a borrower disputes the accuracy of their payment histories. See 12 U.S.C. § 2605(e).



   40. That on November 1, 1993 the Plaintiff STUESSY entered into a mortgage and promissory

   note with West Star Financial Corporation Corporation. West Star Financial Corporation

   assigned the mortgage and note to Matrix Financial Services Corporation, Matrix Financial

   Services Corporation assigned it to Atlantic Duty Mortgage and Investment Corporation assigned

   it to MidFirst Bank to which MIDLAND MORTGAGE began as servicer and remained servicer

   during all relevant times.



   41. The Mortgage and Note were filed in the TULSA COUNTY LAND RECORDS on January

   31, 1994.



   42. The promissory note and mortgage, mortgaged the real estate described below.


                     LOT EIGHT (8), BLOCK FOUR (4), WOODLAND GLEN FOURTH,
                     AN ADDITION TO THE CITY OF TULSA, TULSA COUNTY,
                     STATE OF OKLAHOMA, ACCORDING TO THE RECORDED
                     PLAT NO. 4221.
                     a/k/a 9413 E. 92nd E. Ave Tulsa, Oklahoma.

   43. That MIDFIRST BANK filed a release of mortgage on July 10, 2014.

   44. That MIDFIRST BANK then filed a CAVEAT on October 14, 2014 claiming the release was

   filed in error.




                                            Page 10 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 11 of 18




                                 FIRST CAUSE OF ACTION RESPA


          COMES NOW the PLAINTIFF STUESSY and for his First Cause of action for RESPA

   VIOLATIONS pursuant to 12 U.S.C. § 2605(b)-(d) Reg. X, Subpart C 12 C.F.R. § 1024.33(b)

   and (c) 12 U.S.C. § 2605(f) and 12 U.S.C. § 2614 alleges and states as follows.



   45. That the PLAINTIFF STUESSY adopts and reincorporates the allegations set forth in

   paragraphs one through forty-four herein.



   46. That MIDLAND MORTGAGE was a servicer during all relevant times and wholly failed to

   Provide Transfer of Servicing Statement at time it initially became the servicer to STUESSY.

   West Star Financial Corporation had the original note and mortgage they assigned it to Matrix

   Financial Services Corporation, Matrix Financial Services Corporation assigned it to Atlantic

   Duty Mortgage and Investment Corporation assigned it to MidFirst Bank to which MIDLAND

   MORTGAGE began as servicer. MIDLAND MORTGAGE had a Duty to Provide Transfer of

   Servicing Statement and 60-day Payment Safe Harbor pursuant to 12 U.S.C. § 2605(b)-(d) Reg.

   X, Subpart C 12 C.F.R. § 1024.33(b) and (c) 12 U.S.C. § 2605(f).


   47. That MIDFIRST BANK has shown a pattern and practice of non-compliance with RESPA.

   48. That a private cause of action is authorized for failure to Provide Transfer of Servicing

   Statement and 60-day Payment Safe Harbor pursuant to 12 U.S.C. § 2605(b)-(d) Reg. X, Subpart

   C 12 C.F.R. § 1024.33(b) and (c) 12 U.S.C. § 2605(f) pursuant to 12 U.S.C.§ 2614.




                                               Page 11 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 12 of 18




   WHEREFORE, the PLAINTIFF STUESSY seeks actual damages, costs and attorney’s fees;

   plus $2,000 per violation and any other relief this COURT deems necessary and proper.



                               SECOND CAUSE OF ACTION RESPA



          COMES NOW, the PLAINTIFF STUESSY and for his Second Cause of Action for

   RESPA VIOLATIONS pursuant to 12 U.S.C. § 2605(e) Reg. X, Subpart C 12 C.F.R. §§ 1024.35

   and 1024.36 12 U.S.C. § 2605(f).

   49. The PLAINTIFF STUESSY adopts and reincorporates the allegations set forth in paragraphs

   one through forty-eight herein.



   50. That on January 23, 2018 the PLAINTIFF STUESSY sent MIDLAND MORTGAGE a

   Qualified Written Request (“QWR”) certified mail, a copy of the QWR and proof of delivery of

   certified mail is attached hereto and made apart hereof as Exhibit “A”.



   51. That MIDLAND MORTGAGE a division of MIDFIRST BANK wholly failed to reply to

   this QWR.



   52. That MIDLAND MORTGAGE a division of MIDFIRST BANK had a Duty to Respond to

   Notice of Error and Request for Information pursuant to 12 U.S.C. § 2605(e) Reg. X, Subpart C

   12 C.F.R. §§ 1024.35 and 1024.36 12 U.S.C. § 2605(f).




                                             Page 12 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 13 of 18




   53. That MIDFIRST BANK has shown a pattern and practice of non-compliance with RESPA

   see Bulmer v. Midfirst Bank, 59 F. Supp. 3d 271, 278 (D. Mass. 2014) , Johnson v. MidFirst

   Bank., Case No: 5:14 CV 466, United States District Court for the Northern District of Ohio

   (Eastern Division) 2014, MidFirst Bank v. Riley No. 13 CH 16791 (Il App. 2013), MidFirst Bank

   v. Graham, 2006 WL 1647405 (N.D.Ill Eastern District 2006), In Re: Detchon,CASE NUMBER

   11-40172, UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF OHIO

   (2011), MidFirst Bank v. Biller, No. 13-10-13, 2010 WL 5060629 (Ohio App. 2010), Hall v.

   MIDLAND GROUP AND MIDFIRST BANK a/k/a MIDLAND MORTGAGE COMPANY NO.

   99-3108 (IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

   PENNSYLVANIA 1999). Force-Placed Insurance Suit Against Citibank, MidFirst Proceeds,

   https://dsnews.com/news/government/01-04-2013/force-placed-insurance-suit-against-citibank-

   midfirst-allowed-to-proceed-2013-01-04, IN Re: Blackmarr, CASE No. 13-10872 IN THE

   UNITED STATES BANKRUPTCY COURT FOR THE NORTHERN DISTRICT OF OHIO

   EASTERN DIVISION (2015).



   54. That a private cause of action is authorized for failure to Respond to Notice of Error and

   Request for Information pursuant to 12 U.S.C. § 2605(e) Reg. X, Subpart C 12 C.F.R. §§

   1024.35 and 1024.36 12 U.S.C. § 2605(f) pursuant to 12 U.S.C. § 2614.



   WHEREFORE, the PLAINTIFF STUESSY respectfully requests actual damages, costs and

   attorney’s fees; plus $2,000 per violation and any other relief this COURT deems necessary and

   proper.


                                THIRD CAUSE OF ACTION RESPA

                                             Page 13 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 14 of 18




          COMES NOW, the PLAINTIFF STUESSY and for his third cause of action for RESPA

   VIOLATIONS pursuant to 12 U.S.C. § 2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d)

   12 U.S.C. § 2605(f) and 12 U.S.C. § 2614.



   55. The PLAINTIFF STUESSY adopts and reincorporates the allegations set forth in paragraphs

   one through fifty-four herein.


   56. That the January 23, 2018 QWR contained a Request for Identity of Mortgage Owner.


   57. That MIDLAND MORTGAGE has a Duty to Respond to Request for Identity of Mortgage

   Owner pursuant to12 U.S.C. § 2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12

   U.S.C. § 2605(f).



   58. That MIDLAND MORTGAGE a division of MIDFIRST BANK wholly failed to respond to

   the Plaintiff STUESSY’S Request for Identity of Mortgage Owner.



   59. That STUESSY was damaged as a result of MIDLAND MORTGAGE’S refusal to reply to

   his Request for Identity of Mortgage Owner.



   60. That MIDLAND MORTGAGE AND MIDFIRST BANK’S pattern and practice of non-

   compliance with RESPA is set forth above.




                                           Page 14 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 15 of 18




   61. That a private cause of action is authorized for failure to Respond to Request for Identity of

   Mortgage Owner pursuant to 12 U.S.C. § 2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. §

   1024.36(d) 12 U.S.C. § 2605(f) pursuant to 12 U.S.C. § 2614.



          WHEREFORE, the PLAINTIFF STUESSY respectfully requests actual damages, costs

   and attorney’s fees; plus $2,000 per violation and any other relief this COURT deems necessary

   and proper.



                                FOURTH CAUSE OF ACTION RESPA



          COMES NOW, the PLAINTIFF STUESSY and for his fourth cause of action for RESPA

   VIOLATIONS pursuant to Reg. X, Subpart C 12 C.F.R. § 1024.39 12 U.S.C. § 2605(f) allege

   and state as follows:



   62. The PLAINTIFF STUESSY adopts and reincorporates the allegations set forth in paragraphs

   one through sixty-one herein.


   63. That MIDLAND MORTGAGE has a duty to disclose Early Intervention Requirements

   pursuant to Reg. X, Subpart C 12 C.F.R. § 1024.39 12 U.S.C. § 2605(f) and to U.S.C. § 2614.



   64. That MIDLAND MORTGAGE wholly failed to disclose the Early Intervention

   Requirements as required by to Request for Identity of Mortgage Owner pursuant to12 U.S.C. §

   2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12 U.S.C. § 2605(f).




                                              Page 15 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 16 of 18




   65. That STUESSY was damaged as a result of MIDLAND MORTGAGE’S refusal to reply to

   his Request for Identity of Mortgage Owner.



   66. That MIDLAND MORTGAGE AND MIDFIRST BANK’S pattern and practice of non-

   compliance with RESPA is set forth above.



   67. That a private cause of action is authorized for failure to disclose the Early Intervention

   Requirements as required by to Request for Identity of Mortgage Owner pursuant to12 U.S.C. §

   2605(k)(1)(D) Reg. X, Subpart C 12 C.F.R. § 1024.36(d) 12 U.S.C. § 2605(f) pursuant to U.S.C.

   § 2614.



          WHEREFORE, the PLAINTIFF STUESSY is entitled to actual damages, costs and

   attorney’s fees; plus $2,000 per violation pursuant to 12 U.S.C. § 2614 and any other relief this

   COURT deems necessary and proper.



             FIFTH CAUSE OF ACTION RESCISSION PURSUANT TO TILA VIOLATION



          COMES NOW, the PLAINTIFF STUESSY and for his fifth cause of action for

   RESCISSION pursuant to TILA VIOLATIONS 15 U.S.C. § 1639g Reg. Z, 12 C.F.R. §

   1026.36(c)(3) 15 U.S.C. § 1640(a).



   68. The PLAINTIFF STUESSY adopts and reincorporates the allegations set forth in paragraphs

   one through sixty-eight herein.


                                              Page 16 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 17 of 18




   69. That the January 23, 2018 QWR contained a Request for a Timely Payoff Statement.



   70. That MIDLAND MORTGAGE and MIDFIRST BANK wholly failed to respond to the

   request for or provide a Timely Payoff Statement.



   71. That MIDLAND MORTGAGE and MIDFIRST BANK had a Duty to Provide Timely Payoff

   Statement 15 U.S.C. § 1639g Reg. Z, 12 C.F.R. § 1026.36(c)(3) 15 U.S.C. § 1640(a).



   72. That STUESSY was damaged as a result of MIDLAND MORTGAGE and MIDFIRST

   BANK’S failure to provide a Timely Payoff Statement.




        THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK




   WHEREFORE, pursuant to TILA 15 U.S.C. § 1640(e) STUESSY is entitled to Rescission and is

   able to perform and repay the note and rescind the Mortgage and Note thereunder. In addition the

                                            Page 17 of 18
Case 4:18-cv-00584-JED-FHM Document 2 Filed in USDC ND/OK on 11/13/18 Page 18 of 18




   Plaintiff STUESSY is entitled to and seeks actual damages, plus twice finance charge, costs and

   attorney’s fees.



   Respectfully Submitted,




   _____________________
   Ronald C. Kaufman Esq.
   OBA# 17657
   33707 Cyclone Lane
   Wagoner, OK 74467
   (918) 900-8711
   713RCK@gmail.com


                                           VERIFICATION
   State Of Oklahoma                    )
                                        )ss
   County of Tulsa                      )


          Thomas L. Stuessy, of lawful age and being first duly sworn, states that he has read the
   foregoing VERIFIED PETITION FOR RESPA AND TILA VIOLATIONS, that he is familiar
   with the contents thereof, and that the allegations set forth therein are true and correct.



                                                               _/s/__THOMAS STUESSY___
                                                               Thomas L. Stuessy


          Subscriber and sworn before me on this 12th day of November 2018;



                                                               ________________________
                                                               NOTARY PUBLIC




                                              Page 18 of 18
